


EXHIBIT 10.21

 

PROMISSORY NOTE

 

$100,000

 

Santa Clara, CA

 

 

 

 

 

September 1, 2001

For Value Received,  the undersigned, Stephen T. Lanza (“Borrower”), promises to
pay to NeoMagic Corporation, a Delaware corporation (the “Company”), the
principal sum of One Hundred Thousand Dollars ($100,000), with interest from the
date hereof at a rate of four and (82/100) percent (4.82%) per annum, interest
and principal payable on September 1, 2006.  All money paid toward the
satisfaction of this Note shall be applied first to the payment of interest as
required hereunder and then to the retirement of principal.

This Note is a full recourse note against Borrower, and is secured by the net
after-tax proceeds of shares of Common Stock of the Company, pursuant to that
certain Security Agreement dated as of the date hereof.

Borrower further agrees that, in the event that Borrower’s status as an employee
or a consultant with the Company (including a parent or subsidiary of the
Company) is terminated for any reason whatsoever prior to payment in full of
this Note, the payment and maturity of this Note shall, upon written notice of
the Company, be accelerated and all remaining unpaid principal and interest
shall become due and payable immediately upon the 45th day following the date of
mailing or personal delivery of such notice of the Company.

Subject to any separate employment agreement between Borrower and Company,
Borrower understands and acknowledges that this Note does not modify Borrower’s
at-will status at the Company and does not constitute an employment agreement or
a promise by the Company to continue Borrower’s employment.  Either the Company
or the Borrower may terminate such employment relationship at any time, with or
without cause.

If an action is instituted for collection of this Note, Borrower agrees to pay
court costs and reasonable attorneys’ fees incurred by the holder hereof.

This Note may be prepaid at any time without penalty.  This Note shall be
binding upon and inure to the benefit of the Company’s successors and assigns
and Borrower’s heirs, executors and administrators.  This Note shall be
construed in accordance with and governed by the laws of the State of California
applicable to agreements made and to be performed solely within such state.

Borrower hereby waives presentment, demand, notice of dishonor, protest, notice
of protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Note.

 

 

 

--------------------------------------------------------------------------------


 

BORROWER ACKNOWLEDGES AND UNDERSTANDS THAT THE RULE 144 HOLDING PERIOD WILL NOT
COMMENCE WITH RESPECT TO THE SHARES PURCHASED UNTIL THIS NOTE HAS BEEN PAID OR
UNLESS THIS NOTE IS FULLY SECURED BY COLLATERAL OTHER THAN THE SHARES PURCHASED.

 

 

 

 

 

 

Stephen T. Lanza

 

 

 

 

 

--------------------------------------------------------------------------------

